Order reversed and injunction vacated, without costs, on the ground suggested by the *916court upon the oral argument, that a special election to fill the vacancy caused by the resignation of Mr. Coyne, as alderman of thecity of Yonkers, may lawfully be held at this time, irrespective of the duration of the term of. the alder man to be chosen in his place: When that term shall end cannot properly be' determined at this time, nor can its. duration he .affected by the form of the call for the election. Hirschberg, P. J., Bartlett, Woodward, Jenks and Hooker, JJ.. concurred.